Citation Nr: 0914932	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to January 16, 
2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since January 16, 2007.

3.  Entitlement to service connection for migraine headaches, 
to include as secondary to herbicide exposure and PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967, and his decorations include the Vietnam 
Service Medal and the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the Veteran's claims of service 
connection for migraine headaches and for an initial 
increased rating for PTSD, then evaluated as 10 percent 
disabling.  

In a January 2004 rating decision, the RO awarded a higher 
evaluation of 30 percent for PTSD, effective the date of 
service connection.

In May 2006, the Veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  In August 2006, 
the Board remanded the claims for additional development.  In 
an October 2008 rating decision, the RO awarded an increased 
rating of 50 percent for PTSD, effective January 16, 2007.


FINDINGS OF FACT

1.  From February 23, 1998, the date of service connection, 
to January 15, 2007, the Veteran's PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as depression, suicidal 
thoughts, disturbances of motivation and mood, nightmares and 
difficulty in establishing and maintaining effective work and 
social relationships.


2.  Since January 16, 2007, the Veteran's PTSD has not 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals that interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; or an inability to establish and 
maintain effective relationships.

3.  The preponderance of the medical evidence shows that the 
Veteran's migraine headaches were not present in service or 
until many years thereafter and are not related to service or 
to an incident of service origin, including to exposure to 
herbicides and service-connected PTSD.  


CONCLUSIONS OF LAW

1.  From February 23, 1998, to January 15, 2007, the criteria 
for an initial 50 percent evaluation, but no higher, for PTSD 
were met.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  Since January 16, 2007, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

3.  The Veteran's migraine headaches were not incurred in or 
aggravated by his active service, and are unrelated to 
herbicide exposure or service-connected PTSD.  38 U.S.C.A. 
§§ 1110; 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As an initial procedural matter, the Board acknowledges that 
in its July 2008 supplemental statement of the case, the RO 
characterized the first issue on appeal as a claim for an 
increased rating for PTSD.  However, while the Veteran was 
granted service connection for PTSD in a rating decision 
dated January 7, 2000, he was only informed of that decision 
in a letter dated February 16, 2000.  The Veteran filed a 
notice of disagreement with that decision that was received 
at the RO on February 7, 2001, less than one year after the 
date of the notification letter.  The Board therefore finds 
that the Veteran filed a timely notice of disagreement to 
begin an appeal for a higher initial rating for PTSD.  
Accordingly, the first issue on appeal is more appropriately 
framed as indicated on the title page of this decision, 
rather than as an non-Fenderson increased-rating claim. 

Having determined that the Veteran's claim for an increased 
rating for PTSD arises from his disagreement with the initial 
evaluations assigned following the grant of service 
connection, the Board observes that, once service connection 
is granted, the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  As such, the Board 
finds that VA satisfied its duties to notify the Veteran with 
respect to the Veteran's PTSD claim.

With respect to the Veteran's claim for service connection 
for migraine headaches, the Board observes that the RO sent 
correspondence in January 2002, August 2006, and July 2007, 
which discussed the legal requirements applicable to that 
claim, including the specific requirements for secondary 
service connection.  Further, VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the 
case.  

Finally, as to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
Veteran, and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  VA has also afforded 
the Veteran multiple examinations, which yielded clinical 
evidence that was relevant in deciding his claims for an 
initial increased rating for PTSD and service connection for 
migraine headaches.  The Veteran has not identified any 
additional evidence related to those claims.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2008).  Thus, VA has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Higher Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  As the Veteran has challenged the initial rating 
assigned following the grant of service connection, the Board 
must consider if staged ratings are appropriate.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Ratings for disabilities are determined by comparing the 
Veteran's symptoms with criteria listed in VA's Rating 
Schedule, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under Diagnostic Code 9411, a 30 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
occasional panic attacks, chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the United States Court of Appeals for 
Veterans Claims (Court) have held that the symptoms listed in 
38 C.F.R. § 4.130 are the appropriate rating criteria for 
evaluating psychiatric disabilities, and that the criteria 
listed in the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) supplement, but do not replace, the 
criteria listed in the general rating formula.  Sellers v. 
Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  A Global 
Assessment of Functioning (GAF) score is based on a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
In addition, the Court has held that a GAF score is only one 
factor in determining a Veteran's disability rating.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).  

The Veteran, in written statements and in testimony before 
the Board, contends that his PTSD symptoms have warranted 
higher ratings than the 30 percent evaluation assigned from 
February 23, 1998, the date of service connection, to January 
15, 2007, and the 50 percent evaluation assigned from January 
16, 2007, to the present.

February 23, 1998, to January 15, 2007

The pertinent evidence of record during this time period 
includes VA medical records, VA examinations dated in June 
1998 and February 2002, and the Veteran's own statements.  
That evidence reflects PTSD symptoms, including an 
exaggerated startle response, intrusive thoughts, flashbacks, 
sleep disturbances, occasional thoughts of suicide, 
irritability, feelings of withdrawal, dysphoria, and memory 
and concentration problems.  The Veteran did not report 
experiencing panic attacks, homicidal ideations, or 
delusions, but did report occasional visual and auditory 
hallucinations.  His Global Assessment and Functioning (GAF) 
scores ranged from 52 to 55.

On VA psychiatric examination in June 1998, the Veteran 
complained of sleep disturbances, with multiple awakenings 
"at least two or three times per night," over a period of 
several years.  He reported frequent headaches, which he 
believed were "related to Vietnam."  Additionally, the 
Veteran stated that he had periodic flashbacks to his 
experiences in country in which he could "smell the burned 
bodies," adding that these flashbacks were "triggered by 
noises and firecrackers."  He reported that he avoided crowd 
"at all cost," and was "easily aggravated."  In this 
regard, the Veteran conceded that his wife complained about 
his "bad temper."  However, he added that, while at home, 
he mostly just sat "in a corner and trie[d] not to think 
about Vietnam."

Mental status examination revealed a euthymic mood, with an 
appropriate affect.  The Veteran's speech was noted to be 
coherent, and he appeared clean and well-groomed.  His 
behavior was described as cooperative and his cognitive 
functions were found to be grossly preserved.  There were no 
findings of memory or judgment impairment.  The Veteran 
denied any history of auditory and visual hallucinations, or 
persecutory delusions.  Nor did he report any current 
homicidal or suicidal ideations, although he acknowledged 
past thoughts of suicide.  In this regard, the Veteran stated 
that "having a good family" was a deterrent to self-
destructive behavior.  He denied any history of psychiatric 
hospitalization, and did not report receiving medication or 
other clinical treatment for mental health problems.  

With regard to his occupational history and current daily 
activities, the Veteran reported that following his military 
discharge, he had worked as a union carpenter for 
approximately 10 years until he hurt his back.  He stated 
that he had been unemployed since 1981 due to back and neck 
problems and collected worker's compensation and carpenter 
union disability pension benefits.  He currently lived with 
his wife of 30 years and a grown son, who suffered from 
seizures and was mentally disabled.  He also had two adult 
daughters who lived independently.  The Veteran reported that 
while he used to enjoy working around the house and walking 
in the woods, his current back problems prevented him from 
engaging in those pastimes.  He stated that his current 
activities consisted of going to the store twice a week with 
his wife and sitting in a recliner watching television.  He 
claimed not to have a social life, except for his family, 
adding that at times he did "not want to see anyone."  
While the Veteran acknowledged joining the VFW, he indicated 
that he had stopped attending their meetings.  

In terms of his legal history, the Veteran reported that he 
had experimented with cannabis in Vietnam, but had not liked 
it.  He stated that, following his military discharge, he 
drank heavily for 10 years and was charged with several 
counts of Driving Under the Influence.  He added that he 
"came close to being fired from a job because of drinking 
and was thrown in jail at least twice for alcohol-related 
behavior."  He did not report any current alcohol or illegal 
drug use.

Based on the Veteran's statements, his mental status 
examination, and a review of the claims folder, the VA 
examiner diagnosed him with chronic PTSD.  Specifically, the 
examiner noted that on his PTSD screen, the Veteran responded 
positively to multiple stressors, including Vietnam-related 
memories and "feeling distant from people and avoiding 
crowds."  His current Global Assessment and Functioning 
(GAF) score was assessed as 53, down from a GAF of 54 over 
the past year.

The Veteran was afforded a follow-up VA psychiatric 
examination in February 2002 in which he reported the same 
PTSD symptoms he had described on prior examination.  In 
addition, the Veteran stated that he now suffered from an 
exaggerated startle response and intermittent depression, 
which triggered bouts of anger, often directed at his wife.  
The Veteran added that he and his wife had begun arguing more 
over the last several months and she had threatened to leave 
him.  He stated that following one of their arguments, he 
would isolate himself for 2-3 days and not talk to his wife.  
He denied any history of physical violence towards his wife 
or anyone else.  Additionally, the Veteran reported that the 
events of September 11, 2001, had exacerbated his depression 
and other PTSD symptoms.  However, he stated that he had not 
sought psychiatric treatment for those symptoms since his 
last examination.  In this regard, the Veteran commented that 
he had taken "medication for his nerves" many years ago, 
but had stopped doing so because "he was afraid he might get 
hooked."  While he expressed interest in obtaining 
psychotherapy and medication for his PTSD symptoms in the 
future, he emphasized that get that he did not like to talk 
about his Vietnam experiences, adding that he had only 
recently shared those experiences with his wife in the 
context of writing an account of his Vietnam service for the 
purposes of the VA disability examination.

In terms of his occupational and social functioning, the VA 
examiner noted that the Veteran remained unemployed due to 
back problems and spent most of his time watching television 
or reading.  He did not socialize, except with his immediate 
family.  Nor did he pursue any hobbies.  It was noted that, 
despite their recent feuding, the Veteran and his wife 
remained close and that he also had good relationships with 
the rest of his immediate family.  Additionally, the Veteran 
was found to be capable of managing his own finances and 
living independently.

The Veteran's mental status evaluation was largely unchanged 
from the time of his prior VA psychiatric examination.  He 
did exhibit heightened emotion and anxiety when discussing 
topics related to Vietnam or the experiences of Veterans 
following the Vietnam conflict.  However, his thought 
processes remained coherent and linear, and his thought 
content was devoid of delusions and overvalued, intrusive, or 
obsessive thoughts.  Cognitive testing revealed mild 
distractibility, but no signs of serious impairment or 
personality disorders.  The Veteran denied current suicidal 
and homicidal ideations.  Nor did he report engaging in 
compulsive rituals or experiencing panic attacks.  
Additionally, the Veteran denied auditory hallucinations, but 
did report occasional visual pseudo-hallucinations.  He also 
complained of an increased startle response.  

Based upon the Veteran's statements and his mental status 
evaluation, the VA examiner determined that his psychosocial 
functional status was essentially unchanged from the time of 
his prior examination.  It was noted that his PTSD symptoms 
might improve with psychiatric treatment or psychotherapy.  
His GAF score was estimated at 55.

The record thereafter shows that in February 2002, the 
Veteran requested counseling for PTSD at a VA Mental Health 
Clinic.  He subsequently underwent individualized 
psychotherapy and was prescribed medication for depression 
and related PTSD symptoms.  VA mental health outpatient 
treatment records dated from November 2004 to June 2006 
reflect complaints of depression with anhedonia, apathy, 
anxiety, social withdrawal, sleep impairment, and auditory 
and visual hallucinations.  The Veteran reported that his 
current stressors included memories of Vietnam, which were 
exacerbated by his current preoccupation with the wars in 
Afghanistan and Iraq.  Additional stressors included his 
current unemployment and financial problems and his concern 
over the future of his 32-year old disabled son.  The Veteran 
continued to deny any alcohol or illicit drug use.  His GAF 
scores during this period ranged from 52 to 53.

Under DSM-IV, GAF scores of 52 to 55 reflect some moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).

After a careful review of the lay and medical evidence, and 
in particular the GAF scores assigned during the pendency of 
this appeal, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports 
entitlement to an initial 50 percent rating for PTSD.  In 
reaching this conclusion, the Board points out that the 
medical and lay evidence shows that the disability is 
productive of moderate to severe occupational and social 
impairment, with reduced reliability due to such factors as 
depression and anxiety, as well as intermittent complaints of 
auditory and visual hallucinations and suicidal thoughts.  
The Board notes that a 50 percent rating is consistent with 
the GAF scores of 52 to 55 assigned from February 23, 1998, 
to January 15, 2007.

The Board further finds, however, that the preponderance of 
the evidence is against a finding of entitlement to a 
disability evaluation in excess of 50 percent.  Not only do 
the GAF scores show severity consistent with a 50 percent 
rating, but the evidence reflects that the Veteran's PTSD is 
not manifested by deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and an inability to establish and maintain effective 
relationships.  

January 16, 2007, to the Present

The pertinent evidence of record during this period consists 
of a January 2007 VA psychiatric examination, which the 
Veteran was afforded pursuant to the Board's August 2006 
remand.  During that examination, the Veteran complained of 
non-Vietnam-related stressors, including the recent deaths of 
four extended family members and his ongoing concern about 
his disabled son.  While the Veteran noted that he had 
experienced chronic PTSD symptoms since leaving the service, 
he indicated that those symptoms had recently worsened.  
Specifically, the Veteran reported increased social 
isolation, sleep difficulties, depression, and concentration 
problems, and stated that he had begun experiencing panic 
attacks on a monthly basis.  He continued to deny any 
socializing outside his family, adding that he did not go to 
restaurants, movies, or stores, and did not engage in 
community activities beyond church, which he attended weekly.  
The Veteran reported that since returning from Vietnam, he 
had been unable to express certain emotions, such as grief 
over the loss of his parents.  Additionally, he complained of 
feeling "noticeably depressed 2-3 days a week for several 
hours each day."  He stated that he frequently felt "like a 
failure in life" and "dead inside."  The Veteran further 
indicated that he frequently felt "like his family would be 
better off without him," and reported feeling suicidal a few 
months before.  While he stated that from 1967 to 1980, he 
had "stayed drunk, couldn't keep a job, and put his wife and 
children through hell," he denied any current substance 
abuse.

On mental status evaluation, the Veteran was found to exhibit 
an anxious, hopeless, depressed, and dysphoric mood, and a 
constricted, blunted, and flat affect.  He also displayed 
fatigued and tense psychomotor activity, as well as paranoid 
ideation.  However, the Veteran was noted to have a 
cooperative and attentive attitude toward the examiner and to 
be oriented to person, time, and place.  His thought 
processes were considered unremarkable and his intelligence 
and judgment were deemed average.  Additionally, while the 
Veteran reported a history of concentration and attention 
problems, he exhibited no gross memory impairment.  Further, 
while the Veteran reported monthly panic attacks, as well as 
occasional thoughts of homicide and suicide, clinical 
findings were negative for any impulse control problems that 
were likely to result in episodes of violence against himself 
or others.  Additionally, while the Veteran was noted to 
occasionally neglect his personal appearance and hygiene, he 
was found to be capable of performing daily living activities 
and managing his own funds.  

Based on the results of his latest VA psychiatric examination 
and a review of the claims folder, the examiner concluded 
that the Veteran continued to suffer from chronic PTSD that 
was moderate in degree.  However, the examiner determined 
that the Veteran's PTSD did not result in total occupational 
and social impairment.  Moreover, while his symptoms were 
found to result in deficiencies in thinking, family 
relations, work, and mood, it was expressly noted that those 
symptoms did not impair his judgment and were characterized 
by "generally moderate social and familial dysfunctioning" 
and "increased concentration and attention deficits."  His 
GAF score was estimated as 55.

As noted above, a GAF score of 55 reflect some moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).

The Board recognizes that at the time of his January 2007 VA 
psychiatric VA examination, the Veteran reported a worsening 
of his previous PTSD symptoms, including depression, social 
withdrawal, and sleep impairment, and indicated that he now 
suffered from occasional panic attacks and thoughts of 
suicide and homicide.  However, the results of that 
examination revealed that the Veteran did not completely 
isolate himself from others.  To the contrary, the Veteran 
indicated that he maintained good relationships with his wife 
and children.  Additionally, while the Veteran denied going 
to restaurants, stores, or movies, or engaging in civic 
groups and other community activities, he acknowledged that 
he attended church weekly.  Thus, despite the Veteran's 
reported history of irritability and problems with his 
temper, it appears that despite those difficulties he has 
maintained some social contacts and social activities.  
Further, notwithstanding the Veteran's account of occasional 
panic attacks and suicidal and homicidal ideations, the VA 
examiner expressly determined that he displayed sufficient 
impulse control to prevent acting on his occasional thoughts 
of harming himself and others.  

Additionally, while the Veteran told the January 2007 VA 
examiner that he was experiencing greater difficulty 
concentrating, his mental status evaluation revealed that his 
memory and cognitive functions were grossly intact.  The 
Board also finds it significant that the January 2007 VA 
examiner found that the Veteran's GAF score was essentially 
unchanged - indeed, a few points higher - than on the June 
1988 and February 2002 VA examinations conducted during the 
prior rating period.  Moreover, while his PTSD was found to 
result in deficiencies in thinking, family relations, work, 
and mood, it was expressly noted that his judgment was not 
impaired and that, overall, his PTSD symptoms remained 
moderate in nature.  PTSD of a moderately severe disability 
warrants no more than a 50 percent disability rating.

In sum, Board finds that the Veteran's PTSD has warranted a 
50 percent rating, but no higher, since the date of service 
connection.  As an initial rating case, consideration has 
been given to whether staged rating was appropriate.  
Fenderson.   However, in the judgment of the Board, the Board 
finds the Veteran was not more than 50 percent disabled due 
to his PTSD at any time during the pendency of this appeal.  

Extraschedular Consideration

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
higher evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The Board acknowledges that the Veteran has 
been unemployed and collecting worker's compensation and 
disability benefits since 1981.  However, the evidence of 
record indicates that the Veteran left his post-service 
carpenter job as a result of back and neck problems, and not 
as a result of his service-connected PTSD.  Moreover, the 
July 2007 VA examiner expressly determined that the Veteran's 
PTSD did not result in total occupational and social 
impairment and that his symptoms overall were moderate in 
degree.  There is no other clinical evidence of record 
indicating that his PTSD symptoms have resulted in marked 
interference with employment, i.e., beyond that contemplated 
in schedular rating.  Nor is there any evidence that this 
condition has warranted frequent, or indeed, any periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In light of 
the above, the Board is not required to remand the claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection for certain 
chronic diseases, including other organic diseases of the 
nervous system, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.307, 3.309 (2008).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that his migraine 
headaches (diagnosed as migraine cephalalgia) are related to 
his exposure to herbicides in service, or, in the 
alternative, to his service-connected PTSD.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2008), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Moreover, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Any Veteran who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  In this case, the Veteran's 
personnel records reveal that he served in Vietnam from 
December 1966 to November 1967, and that his decorations 
included the Vietnam Campaign Medal and the Vietnam Service 
Medal.  Thus, the Veteran will be afforded the presumption of 
exposure to Agent Orange.  However, the condition for which 
he has claimed service connection (migraine headaches) has 
not been shown to have a positive association with herbicide 
exposure.  Therefore presumptive service connection as 
secondary to exposure to Agent Orange is not warranted.  
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2008).  
Having ruled out presumptive service connection in the 
present case, the Board will now address the issues of 
secondary and direct service connection.  

The Veteran's service treatment records, including his 
September 1965 pre-induction examination and November 1967 
separation examination, are negative for any complaints or 
clinical findings of head pain or injury, or any neurological 
or vascular symptoms related to migraine headaches.  The 
Board therefore finds that the weight of the evidence does 
not establish that the Veteran had migraines during service.  
38 C.F.R. § 3.303(b) (2008).

The Veteran's post-service records reveal that in January 
1992, he was afforded an Agent Orange Examination in which he 
complained of occasional severe headaches.  Physical 
examination was negative for any abnormalities of the head.  
Nor were there any clinical findings of neurological or 
vascular problems.  Consequently, the Agent Orange examiner 
did not diagnose the Veteran with migraine headaches or any 
related condition.

On VA general medical examination in June 1998, the Veteran 
reported a history of migraine headaches, which occurred 
approximately "once or twice per month" and lasted "most 
of the date with associated nausea and vomiting."  Physical 
examination of the head, face, and neck revealed no 
abnormalities.  On neurological examination, the Veteran's 
cranial nerves II through XII were found to be intact, and 
there were no gross motor or sensory deficits or ataxia.  
Deep tendon reflexes were 2+ and equal throughout, which was 
considered normal.  Based on the Veteran's statements and the 
results of the physical examination, the VA examiner 
diagnosed him with migraine cephalalgia, but did not opine as 
to the nature and etiology of that condition.

As noted previously, the Veteran was also afforded a VA 
psychiatric examination in June 1998 in which he reported 
frequent headaches, which he believed to be connected to 
Vietnam.  Significantly, however, the VA psychiatric examiner 
did not offer a clinical opinion as to whether or not the 
Veteran's reported headaches were related to his Vietnam 
experiences, or to any other aspect of his military service.

Pursuant to the Board's August 2006 remand, the January 2007 
VA examiner who assessed the severity of the Veteran's 
service-connected PTSD was asked to provide an opinion 
regarding the likelihood that his headache disorder was 
caused or aggravated by his PTSD, including the medications 
he took for that condition.  In this regard, the Board 
acknowledges that, in a March 2009 statement, the Veteran's 
representative noted that the VA examiner had "opined that 
the claimed migraines were at least likely as not related to 
[the Veteran's] service-connected PTSD."  

Upon a close and careful reading of the January 2007 VA 
examination report, the Board finds that the examiner did not 
relate the Veteran's migraines to his PTSD, as the Veteran's 
representative suggested.  Instead, that VA examiner, after 
reviewing the results of the examination and the pertinent 
evidence in the claims folder, determined that it was less 
likely than not that the Veteran's PTSD, or any related 
symptom or medication, had caused or aggravated his migraine 
headaches.  In elaborating on this opinion, the VA examiner 
conceded that it was theoretically possible that any 
medication could produce "all most any side effect [sic]."  
Nevertheless, the examiner concluded that the periods of time 
in which the Veteran was prescribed medication for his PTSD 
did not coincide with the incurrence or aggravation of his 
headaches, and therefore a nexus between those two 
occurrences was unlikely.  The examiner further emphasized 
that "when directly questioned, the [Veteran] stated he did 
not have headaches in the late '60s and '70s," and noted 
that those headaches "became intense in the '80s," and 
"did not follow any specific head trauma," but "were 
random and seemed to worsen every 2-3 months."  The examiner 
added that, by the Veteran's own admission, his headaches 
"went away in the '80s but he now experience[d] them every 
approximate 6 months."  In light of the above, the examiner 
concluded that, because the Veteran's PTSD stressors occurred 
while he was on active duty and he reported a continuity of 
psychiatric symptomotology over many years, dating back to 
his discharge from service, there was "no pattern to 
indicate that [his] headaches are at least as likely as not 
related" to his service-connected psychiatric disability.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board considers the January 2007 VA examiner's opinion, 
holding that the Veteran's migraine headaches are less likely 
than not related to any aspect of his service-connected PTSD, 
including any psychiatric medications, to be the most 
probative and persuasive evidence.  It was based on the 
examiner's thorough and detailed examination of the Veteran 
and claims folder, and the examiner provided a detailed 
rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  In placing great weight on the 
January 2007 opinion, the Board further notes that the 
examiner based his opinion on a complete review of the 
Veteran's claims folder.  Additionally, that opinion 
expressly addressed and is consistent with the other clinical 
evidence of record, none of which relates the Veteran's 
migraine headaches to his service-connected PTSD.  
Furthermore, there are no other contrary competent medical 
opinions of record.

The Board finds that the preponderance of the evidence is 
against a finding that service connection for migraine 
headaches is warranted.  The competent medical evidence does 
not show that it is at least as likely as not that a medical 
nexus exists between the Veteran's currently diagnosed 
condition and his service-connected PTSD.  Indeed, that 
evidence weighs against such a finding, as the January 2007 
VA examiner specifically found that it was less likely than 
not that the Veteran's headaches was caused or permanently 
worsened by any aspect of his PTSD, including his psychiatric 
medication.  Moreover, the record is otherwise negative for 
any clinical evidence relating the Veteran's migraine 
headaches to that service-connected disability.  Accordingly, 
the Board finds that service connection for the Veteran's 
migraines is not warranted on a secondary basis.

With respect to whether service connection is warranted on a 
direct or presumptive basis, the first clinical evidence 
related to migraine headaches is dated in January 1992, more 
than 25 years after the Veteran's separation from active 
service.  Moreover, while the Veteran told the January 2007 
VA examiner that his migraines began in the 1980s, the onset 
of those episodes, by the Veteran's own account, is still 
more than a decade after he left service.  In view of the 
lengthy period without complaints, diagnoses, or treatment 
related to tinnitus, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, there is no competent evidence of record 
establishing a nexus between the Veteran's migraine headaches 
and his active service.  The Board acknowledges that at his 
June 1998 VA psychiatric examination, the Veteran reported 
that he believed his headaches were related to his service in 
Vietnam, and that assertion was included in the examiner's 
report.  The Board observes, however, that evidence that is 
simply information recorded by a medical examiner, unenhanced 
by additional medical comment by that examiner, does not 
constitute "competent medical evidence," and a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Howell v. 
Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Accordingly, the Board does not 
find that the Veteran's assertion regarding the etiology of 
his migraine headaches constitutes probative medical 
evidence, simply because it was included in the VA examiner's 
report.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  For 
the foregoing reasons, however, the Board finds that the 
evidence is against a finding of a nexus between service and 
the Veteran's currently diagnosed migraine headaches, and 
that service connection therefore is not warranted on a 
direct basis.  Nor is there any objective clinical evidence 
of record showing that any migraine-related symptoms 
manifested to a compensable degree within one year following 
the Veteran's separation from service.  Therefore, 
presumptive service connection is not warranted under 38 
C.F.R. § 3.309(a).

The Board has considered the Veteran's assertions that his 
migraines are related to his period of active service, 
including to his exposure to Agent Orange and his service-
connected PTSD.  To the extent that the Veteran ascribes his 
current condition to a service-connected disability, however, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles); 
Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
acknowledges that a Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 
2002); 38 C.F.R. § 3.303(a), 3.159(a) (2008); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  Migraine headaches, 
however, are not subject to lay diagnosis.  While some 
symptoms of the disorder may be reported by a layperson, the 
diagnosis requires medical training.  The Veteran does not 
have the medical expertise to diagnose himself with that 
condition, nor does he have the medical expertise to provide 
an opinion regarding its etiology.  Thus, the Veteran's lay 
assertions are not competent or sufficient in this instance.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's migraine headaches 
first manifested years after service and are not related to 
his active service, to any incident therein, or to any 
service-connected disability.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial higher rating of 50 percent for 
PTSD prior to January 16, 2007, is granted. 

An increased rating for PTSD since January 16, 2007, is 
denied.

Service connection for migraine headaches is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


